DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Pub. No.: 2008/0183360 A1) in view of Aizawa (Pub. No.: 2004/0215385 A1).
1) In regard to claim 1, Zhang discloses the claimed vehicle alarming system (fig. 1: 108, 110 and 112) mounted to a host vehicle (fig. 1: 102) and including (i) an inter-vehicle distance detector configured to detect an inter-vehicle distance between the host vehicle and a vehicle ahead of the host vehicle (¶0008), and (ii) an alarm configured to issue an alarm signal to a manipulation applied to an in-vehicle device in 
the vehicle alarming system comprising: 
a determination unit configured to determine an override state in which acceleration or deceleration is forcedly manipulated by a driver of the host vehicle under the execution of the cruise control function (fig. 2: 206 and ¶0019); and 
an enabling unit configured to enable the alarm in response to determining the override state (fig. 2: 208 and ¶0019).  
Zhang does not explicitly disclose the vehicle having a cruise control function that follows a preceding vehicle while maintaining a predetermined inter-vehicle distance between the preceding vehicle and the host vehicle, and a disabling unit configured to exclude an execution state of the cruise control function from the alarming condition of enabling the alarm.
However, Aizawa discloses it has been known for a vehicle alarm system vehicle to have a cruise control function that follows a preceding vehicle while maintaining a predetermined inter-vehicle distance between the preceding vehicle and the host vehicle (¶0009), and a disabling unit configured to exclude an execution state of the cruise control function from the alarming condition of enabling the alarm (¶0009).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Zhang to include a cruise control function and a disabling unit in communication with the cruise control, as taught by Aizawa. 


2) In regard to claim 2 (dependent on claim 1), Zhang and Aizawa further disclose the vehicle alarming system according to claim 1, further comprising: 
an electronic control circuit configured to implement the disabling unit, the determination unit, and the enabling unit (Zhang fig. 1: 110). 

3) In regard to claim 3, claim 3 is rejected and analyzed with respect to claim 1 and the references applied. 

4) In regard to claim 4 (dependent on claim 3), claim 4 is rejected and analyzed with respect to claim 2 and the references applied. 

5) In regard to claim 5, claim 5 is rejected and analyzed with respect to claim 1 and the references applied. 

6) In regard to claim 6 (dependent on claim 5), claim 6 is rejected and analyzed with respect to claim 2 and the references applied. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160.  The examiner can normally be reached on Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CURTIS J KING/Primary Examiner, Art Unit 2684